Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered January 19, 1978, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, indictment dismissed, and case remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50. The People failed to sustain their burden of disproving the defense of justification beyond a reasonable doubt. Mollen, P. J., Titone, Margett and Weinstein, JJ., concur.